ITEMID: 001-85814
LANGUAGEISOCODE: ENG
RESPONDENT: SVN
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: BITENC v. SLOVENIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Alvina Gyulumyan;Corneliu Bîrsan;Egbert Myjer;Elisabet Fura;Ineta Ziemele;Josep Casadevall;Rajko Pirnat
TEXT: The applicant was born in 1936 and lives in Preserje.
The Slovenian Government (“the Government”) were represented by their Agent, Mr L. Bembič, State Attorney-General.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 18 November 1985 the applicant’s daughter S.F. made a contract of purchase with a company named Stanovanjska zadruga SCT (“SCT”) to buy a house which SCT was planning to build. S.F. later divorced and changed her name to S.B.
On 29 January 1988 the applicant and her husband instituted civil proceedings on behalf of their daughter (“the plaintiff”) in the Ljubljana Basic Court (Temeljno sodišče v Ljubljani) requesting that SCT comply with the contract and seeking damages for non-completion. They had legal representation in these proceedings.
On 7 March 1989, after two hearings were held, the court issued an interim judgment upholding S.F.’s claim on the merits.
On 29 March 1989 SCT lodged an appeal with the Ljubljana Higher Court (Višje sodišče v Ljubljani).
On 25 October 1989 the court allowed the appeal and set aside the first-instance court’s judgment as it was premature.
In order to estimate the amount of damage incurred by the plaintiff, the first-instance court appointed two experts in construction engineering, one of whom was subsequently replaced by another expert.
Until 28 June 1994, the day the Convention took effect with respect to Slovenia, the court held three hearings.
On 1 January 1995 the reform of the Slovenian judicial system took effect and the case was transferred to the Ljubljana Local Court (Okrajno sodišče v Ljubljani).
On 13 December 1995 the plaintiff requested that a date be scheduled for a hearing.
On 5 November 1996 the court held a hearing.
On 8 January 1997 the court, upon the plaintiff’s request, appointed a new expert in construction engineering who delivered an expert opinion on 4 November 1997.
On 7 April 1998 the court held a hearing where the plaintiff increased her claim. As a result, SCT raised an objection to the amendment, arguing that the claim was barred by prescription (zastaranje). It also objected to the subject-matter jurisdiction of the court. The latter dismissed the objections in a separate decision issued that same day.
On 29 May 1998 SCT appealed against this decision to the Ljubljana Higher Court.
On 25 November 1998 the court allowed the appeal, set aside the contested decision and remitted the case to the first-instance court for fresh examination.
On 1 October 1999 the Ljubljana Local Court held a hearing and declared the case out of its jurisdiction. It transferred the case to the Ljubljana District Court (Okrožno sodišče v Ljubljani).
On 11 June 2001 the Ljubljana District Court held a hearing and heard one of the appointed experts.
On 22 June 2001 the court sought additional information from the appointed expert which he provided five days later.
On 5 July 2001 the court held a hearing. SCT informed the court that bankruptcy proceedings had been instituted against it. The court decided to issue a written judgment.
The judgment, upholding S.B.’s claim in part, was served on the plaintiff on 24 September 2001.
On 21 November 2001 the applicant’s lawyer also received a copy of the judgment.
On 30 October 2001 the judgment of 5 July 2001 became final.
